Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . The Amendment after the Final rejection on 6/23/2022 will be entered; the Final rejection has been withdrawn.
         Reasons of Allowance	

The Status of Claims

Claims 13,  and  18-22 are pending. 
Claims 13, and 18-22  are allowable.

I. The following is an examiner's statement of reasons for allowance:
		
The objection of Claims 4-5, 8, 10 and 14 is withdrawn.
The rejection of Claims 4-5, 8,10-13,16-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn due to applicants’ convincing  arguments about the enablement issue by providing exemplary references with evidence of the known connection between TNF and the claimed diseases/disorders( see pages 9-21, Table 1)
The rejection of Claim(s) 4-5 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Shin et al (KR 10-2008-0013162) is withdr5awn due to the cancellation of the claims 

The rejection of Claim 4 under 35 U.S.C. 102(a)(1) as being anticipated clearly by Yoshida et al (Tetrahedron 70 (2014), 3452-3458) is withdr5awn due to the cancellation of the claims 
The rejection of Claim(s) 4, 13, 16, and 18-19 under 35 U.S.C. 102(a)(2) as being anticipated clearly by Cheng et al (WO 01/72735 A2) is withdr5awn due to
applicant’s convincing arguments.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

	Any inquiry concerning the communication after allowance such as sending all post-allowance correspondence should be directed to “ Box Issue Fee” or faxed directly to PUBS at 703-305-8755. This will expedite the process of these papers.
	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/TAYLOR V OH/Primary Examiner, Art Unit 1625                                                                                                                                                                                                        7/7/2022